SOBELOFF and WINTER, Circuit Judges
(concurring specially):
Because of the deficiencies in the School Board’s plan, as pointed out in the opinion of the court, we concur in the order reversing the judgment of the District Court and remanding the case.
We do so without relinquishing the views we expressed in our separate opin*414ions in Swann v. Charlotte-Mecklenburg, 431 F.2d 138 (4th Cir. 1970). As we stated in that case the constitutional rights of the plaintiffs cannot be made to depend on an appraisal of the “reasonableness” of desegregating.
On remand the plain duty of the District Court will be to require the Board to present a plan that realistically is effective to undo the existing segregation in the Norfolk school system.* We have seen no indications that complete accomplishment of this task will be either “infeasible,” our test in Swann, or “unreasonable,” the plurality’s standard in that case.
The District Court should not tolerate any new scheme or “principle,” however characterized, that is erected upon and has the effect of preserving the dual system. This applies to the “neighborhood school” concept, a shibboleth decisively rejected by this court in Swann (Judge Bryan dissenting), as an impediment to the performance of the duty to desegregate. The purely contiguous zoning plan advanced by the Board in that case was rejected by five of the six judges who participated. A new plan for Norfolk that is no more than an overlay of existing residential patterns likewise will not suffice.
Finally, we must disassociate ourselves from the undeserved blessing conferred on the Board by our brother Bryan. This litigation has been frustratingly interminable, not because of insuperable difficulties of implementation but because of the unpardonable recalcitrance of the defendants. The new, and spurious, “principles” devised by the Board and endorsed by the Judge as justification for the failure to desegregate fly in the face of Brown v. Board of Education, 347 U.S. 483, 74 S.Ct. 686, 98 L.Ed. 873 (1954), and are simply new rationalizations for perpetuating illegal segregation.

 This can be most expeditiously achieved by pursuing and implementing Dr. Stelee’s suggested approach.